Citation Nr: 1146487	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  05-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for scars and lacerations on the palm, ring finger and middle finger of the left hand.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

When this matter was before the Board in January 2009, the Board denied the Veteran's claim of entitlement to a compensable rating for scars and lacerations on the palm, ring finger and middle finger of the left hand.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 memorandum decision, the Court vacated the Board's January 2009 decision and remanded for further adjudication consistent with the memorandum decision.

The claim was again before the Board in July 2011 and was remanded for additional development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is entitled to a compensable rating for scars and laceration residuals on his left hand because the scars are painful and cause constant burning, aching and sharp pain.  The Veteran also has indicated other manifestations of his left hand, to include weakened grip, difficulty grasping objects, and limited range of motion.

As noted above, the Board remanded the claim for additional development in July 2011.  In the remand the Board ordered that the Veteran be afforded a new VA examination to clarify whether any of the Veteran's complaints of weakened grip or constant burning, aching, and sharp pain of the left hand are attributable to the Veteran's service-connected left hand scars and lacerations versus his osteoarthritis, carpal tunnel syndrome (CTS) or any other unrelated disorder.  It was also ordered that the examiner should clarify whether the Veteran's scars are objectively tender on examination.

In addition, the Board ordered that VA outpatient treatment records dated since February 2010 and the records regarding the Veteran's application for Social Security Administration (SSA) disability benefits be obtained and associated with the claims file.

Lastly, the Board ordered that following completion of this development, the claim was to be readjudicated and that the Veteran and his representative were to be provided with a supplemental statement of the case and an opportunity to respond.

The Board notes that pursuant to the Board's July 2011 remand orders VA treatment records dated since February 2011 were obtained and associated with the claims file.  In addition, an attempt was made to obtain any records associated with the Veteran's application for SSA disability benefits and a response from the SSA indicates that no records regarding the Veteran were available.

However, there is no indication in the claims file that the Veteran was scheduled for a VA medical examination or that the claim was readjudicated and Veteran issued a SSOC pursuant to the Board's July 2011 remand orders.  Therefore, the Board has no discretion and the claim must be remanded for the Veteran to be afforded a VA medical examination and for the claim to be readjudicated and the Veteran issued a SSOC.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, afford the Veteran an appropriate VA examination to determine the severity of his service-connected left hand scars and lacerations to the palm, ring finger and middle finger.  The claims file and treatment records must be made available to, and pertinent documents therein reviewed by, the examiner in connection with the examination, and it should so be indicated in the report.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.

The examiner should give detailed clinical findings of the symptomatology specifically attributable to the Veteran's left hand scars versus other unrelated disorders, such as osteoarthritis or carpal tunnel syndrome.  That is, the examiner should distinguish the manifestations of the service-connected disorder from those of any non-service connected disorder.  The examiner is also asked to render an opinion whether the scars are objectively tender or painful on examination.  

A complete rationale for any opinion given should be provided, without resorting to speculation, resolving any conflicting medical opinions rendered and specifically addressing what, if any, effects the disability has on the Veteran's daily activities.

2.  Then readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

